Huixin Waste Water Solutions, Inc. #99 Jianshe Road 3, Pengjiang District, Jiangmen City Guangdong Province, 529000 P.R. China January 30, 2014 W. John Cash Branch Chief Division of Corporation Finance U.S. Securities and Exchange Commission Washington, D.C. 20549 Re:Huixin Waste Water Solutions, Inc. Form 10-K for the Year Ended December 31, 2012 Filed March 29, 2013 Response Letter Dated January 9, 2014 File No. 0-52339 Dear Mr. Cash: This letter is provided in response to your letter dated January 28, 2014 (the “Comment Letter”) regarding the above-referenced filing of Huixin Waste Water Solutions, Inc. (the “Company”).The Company is in the process of preparing its responses to the Comment letter. Due to the Chinese New Year in early February and the time needed to compile and disseminate the information, we hereby request an extension to provide our responses to the Comment letter by Tuesday, February 18, 2014. Should you have any questions associated with the matter, please contact our U.S. securities counsel, Anna Wang at (917) 512-0839, AWang@htwlaw.com. Thank you very much for your attention. Very truly yours, HUIXIN WASTE WATER SOLUTIONS, INC. /s/ Mingzhuo Tan Mingzhuo Tan Chief Executive Officer, President and Chairman of the Board of Directors
